Name: COMMISSION REGULATION (EC) No 350/95 of 21 February 1995 introducing a countervailing charge on artichokes originating in Egypt
 Type: Regulation
 Subject Matter: prices;  tariff policy;  Africa;  trade;  plant product
 Date Published: nan

 No L 40/8 EN 22. 2. 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 350/95 of 21 February 1995 introducing a countervailing charge on artichokes originating in Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Regulation (EEC) No 249/93 (5), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas, for artichokes originating in Egypt the entry price calculated in this way has remained at least ECU 0,7245 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these artichokes ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (6), as last amended by Regulation (EC) No 150/95 0, are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (8), as last amended by Regula ­ tion (EC) No 157/95Q, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 3290/94 (2), and in parti ­ cular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,7245 below the reference price for two consecutive market days, a countervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the diffe ­ rence between the reference price and the arithmetic mean of the last two entry prices available for that expor ­ ting country ; Whereas Commission Regulation (EC) No 2664/94 of 31 October 1994 fixing for the 1994/95 marketing year the reference prices for artichokes (') fixed the reference price HAS ADOPTED THIS REGULATION for products of class I at ECU 95,82 per 100 kilograms net for the month of February 1995 ; Article 1 A countervailing charge of ECU 3,26 per 100 kilograms net is applied to artichokes (CN codes 0709 10 10 and 0709 10 20) originating in Egypt. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for al least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC] No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) Nc 1035/72 ; Article 2 This Regulation shall enter into force on 23 February 1995.Whereas, in accordance with Article 3 (1 ) of Commission Regulation (EEC) No 21 18/74 (4), as last amended b) (') OJ No L 118, 20 . 5 . 1972, p. 1 . 0 OJ No L 349, 31 . 12. 1994, p. 105 0 OJ No L 28 , 5. 2. 1993, p. 45. 0 OJ No L 387, 31 . 12. 1992, p. 1 0 OJ No L 22, 31 . 1 . 1995, p. 1 . (8) OJ No L 108 , 1 . 5. 1993, p. 106 0 OJ No L 24, 1 . 2. 1995, p. 1 . (3) OJ No L 284, 1 . 11 . 1994, p. 37 (4) OJ No L 220, 10 . 8 . 1974, p. 20 22. 2. 95 EN Official Journal of the European Communities No L 40/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1995. For the Commission Franz FISCHLER Member of the Commission